Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application was filed on 1/31/20.

Status of claims and response to restriction requirement
Claims 1-13 and 38-46 are pending as of the response filed on 6/3/22. Claims 14-37 have been canceled. 
A species election requirement as to a treatment regimen was mailed on 3/9/22; however, upon further consideration of the claims and Applicants’ traversal in the response filed on 6/3/22, the species election requirement is withdrawn.
Claims 1-13 and 38-46 were examined and are rejected. 

Claim Rejections-Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-13 and 38-46 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-9, 12-15, and 48-56 of copending Application No. 16993401 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.


Information Disclosure Statements
The IDS filed on 4/21/20 & 6/3/22 have been considered. However, the following non-patent literature references cited on the IDS filed on 6/3/22 have not been considered, as copies of these references have not been provided by Applicants: Karia et. al., JAMA Dermatol. 154(2): 175-81 (Feb. 2018); and Wysong et. al., J. American Acad. Of Dermatology 84(2): 361-69 (4/25/20). All other references cited on the IDS have been considered. 


Conclusion
Claims 1-13 and 38-46 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627